COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Brad Michael Ryes v. Dianne Richard Ross

Appellate case number:      01-18-00693-CV

Trial court case number:    CI56457

Trial court:                County Court at Law No. 1 of Brazoria County

      Appellee, Dianne Richard Ross, has filed a “Designation and Substitution of Lead
Counsel and Motion to Withdraw,” requesting that Bryson A. Matthews be allowed to
withdraw as appellee’s counsel and R. J. Blue be substituted as appellee’s counsel. The
motion is granted. See TEX. R. APP. P. 6.1(b), 6.5(d).

       The Clerk of this Court is directed to substitute R. J. Blue as counsel for appellee
and note Bryson A. Matthews’s withdrawal as counsel for appellee on the docket of this
Court.

       It is so ORDERED.

Judge’s signature: /s/ Justice Julie Countiss
                    Acting individually  Acting for the Court

Date: __April 30, 2019______